DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                        NO. 12-06-00185-CV
 
IN THE COURT OF APPEALS
                                
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
D
& L UNDERGROUND SERVICES, INC.,        §          APPEAL FROM THE 354TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
3D
DIRECTIONAL BORING, INC.,
APPELLEE   §          RAINS
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            The parties hereto have filed an Agreed Motion to Vacate
and Render Judgment Pursuant to Settlement. 
The motion has been signed by the parties’ attorneys and represents that
the parties have reached a full and final settlement of all claims and issues
in this case.  Further, the parties
request that this Court release the District Clerk and Court Reporter from
their respective obligations to prepare and file the appellate record, vacate
the trial court’s Final Judgment signed on February 27, 2006 without
regard to the merits, dismiss this case with prejudice, and tax all court costs
against the party incurring same. 
Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), (1) the motion is granted, (2) the District Clerk and
Court Reporter are immediately released from their respective obligations to
prepare the file the appellate record in this case, (3) the trial court’s Final
Judgment signed on February 27, 2006 is vacated without regard to the merits,
(4) the appeal is dismissed with prejudice, and 
(5) all costs of this appeal are taxed against the party incurring same.
Opinion
delivered August 25, 2006.
Panel
consisted of Worthen, C.J and Griffith, J.
 
 
 
(PUBLISH)